 Case 8:21-cv-01572-KKM-SPF Document 1 Filed 06/30/21 Page 1 of 7 PageID 1




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

                           CASE NO.: 8:21-cv-1572

BRYTON ENNIS,

           Plaintiff,

v.

HEALTHCARE REVENUE
RECOVERY GROUP, LLC,

         Defendant.
_____________________________________/

DEFENDANT, HEALTHCARE REVENUE RECOVERY GROUP, LLC’S
PETITION FOR REMOVAL WITH SUPPORTING MEMORANDUM OF
                        LAW

      COMES NOW, the Defendant, Healthcare Revenue Recovery Group,

LLC (“HRRG”), by and through its undersigned counsel, and respectfully

petitions this Honorable Court for removal of the above-styled civil action from

the County Court, in and for Hillsborough County, Florida, to the United

States District Court for the Middle District of Florida, Tampa Division, and

states as follows:

      1.    Defendant, Healthcare Revenue Recovery Group, LLC is the

named Defendant in a civil action brought against it in the County Court, in

and for Hillsborough County, Florida, styled: Bryton Ennis v. Healthcare

Revenue Recovery Group, LLC, Case No.: 21-CC-65238. A copy of the Complaint

                                        1
 Case 8:21-cv-01572-KKM-SPF Document 1 Filed 06/30/21 Page 2 of 7 PageID 2




served in that action, in addition to all process and pleadings served upon

Defendant, will be docketed separately by the Clerk.

      2.    That the aforesaid action was filed with the Clerk of the County

Court in Hillsborough County and service of process of said Summons and

Complaint, was served upon the Defendant, Healthcare Revenue Recovery

Group, LLC on June 23, 2021.

      3.    That the controversy herein between the Plaintiff and Defendant

is a controversy based upon consumer protection rights created by and enforced

through federal statutes. In this case, Plaintiff attempts to bring a pleading for

alleged violations of the federal Fair Debt Collection Practices Act, 15 U.S.C. §

1692 et seq. (“FDCPA”).

      4.    That the above-described action is a civil action of which this Court

has original jurisdiction under the provisions of Title 28, United States Code,

§1331, and is one which may be removed to this Court by the

Defendant/Petitioner pursuant to the provisions of Title 28, United States

Code, §1441(a), in that it is a civil action based upon a federal question over

which this Court has original jurisdiction. Further, this Petition for Removal

is being submitted to this Court within 30 days after service on Defendant,

Healthcare Revenue Recovery Group, LLC of the original Complaint in the

above-styled action and is, therefore, timely pursuant to 28 U.S.C. §1446(b).

      WHEREFORE, Healthcare Revenue Recovery Group, LLC respectfully

                                        2
 Case 8:21-cv-01572-KKM-SPF Document 1 Filed 06/30/21 Page 3 of 7 PageID 3




requests that this Honorable Court enter its order removing the entire case

from the County Court, in and for Hillsborough County, to the United States

District Court, Middle District of Florida, Tampa Division.



     MEMORANDUM OF LAW IN SUPPORT OF PETITION FOR

                                  REMOVAL

                     Statement of the Case and Facts

      The instant suit is a civil action which includes a federal question,

specifically, a claim that the Defendant, Healthcare Revenue Recovery Group,

LLC allegedly violated Plaintiff’s consumer protection rights under the Fair

Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”). The

Complaint seeks an award of damages against the Defendant for alleged

actions taken during the course of alleged debt collection attempts by the

Defendant against the Plaintiff, which is asserted to violate the FDCPA.

Plaintiff seeks statutory, actual, and/or punitive damages and seeks judgment

for those damages against the Defendant for this alleged conduct.



                        Federal Court Jurisdiction

      This Court has jurisdiction of this case pursuant to 28 U.S.C. §1331.

Section 1331 states as follows:

      “§1331. Federal question.

                                      3
 Case 8:21-cv-01572-KKM-SPF Document 1 Filed 06/30/21 Page 4 of 7 PageID 4




      The federal district courts shall have original jurisdiction of all
      civil actions arising under the Constitution, laws or treaties of the
      United States.

      The complaint herein raises a federal question and satisfies the

jurisdictional requirements of 28 U.S.C. §1331. This Honorable Court therefore

has original jurisdiction of this civil action.

                                     Removal

      This is an action which may properly be removed to this Court pursuant

to 28 U.S.C. §1441 which states in pertinent part as follows:

      “Except as otherwise expressly provided by act of Congress, any civil
      action brought in a state court of which the district courts of the
      United States has original jurisdiction, may be removed by the
      defendant or the defendants, to the district court of the United
      States for the district and division embracing the place where such
      action is pending . . . ”

      Given that this action is one over which the United States District Court

for the Middle District of Florida, Tampa Division, would have original

jurisdiction, this case may properly be removed by Defendant pursuant to 28

U.S.C. §1446(a) which provides:

      “A defendant or defendants desiring to remove any civil action or
      criminal prosecution from a state court shall file in the district
      court of the United States for the district and division within which
      such action is pending a Notice of Removal, signed pursuant to
      Rule 11 of the Federal Rules of Civil Procedure and containing a
      short and plain statement of the grounds for removal, together with

                                          4
 Case 8:21-cv-01572-KKM-SPF Document 1 Filed 06/30/21 Page 5 of 7 PageID 5




      a copy of all process, pleadings and orders served upon such
      defendant or defendants in such action.”

      In the instant suit, Defendant, Healthcare Revenue Recovery Group,

LLC has filed a Notice which complies with 28 U.S.C. §1446(a), in that it sets

forth facts that show that this Court has original jurisdiction and that this case

is subject to removal.

                           Timeliness of Removal

      28 U.S.C. §1446(b) requires that a Notice of Removal in a civil action or

proceeding shall be filed within thirty (30) days after receipt by Defendant,

through service or otherwise, of a copy of the initial pleading setting forth the

claim for relief upon which the action or proceeding is based. Additionally, that

each defendant shall have thirty (30) days after receipt by service on that

defendant of the initial pleading or summons to file the notice of removal. Here,

the original Complaint was filed with the Court and subsequently served upon

Healthcare Revenue Recovery Group, LLC on June 23, 2021. Accordingly, this

Petition for Removal is being submitted to this Court less than thirty (30) days

from service of the Complaint on Defendant.

                         Supplemental Jurisdiction

      This Court has the discretion to exercise supplemental jurisdiction over

any state law claims which have been asserted as part of the underlying action.

28 U.S.C. §1441(c) provides as follows:

                                        5
 Case 8:21-cv-01572-KKM-SPF Document 1 Filed 06/30/21 Page 6 of 7 PageID 6




      “Whenever a separate and independent claim or cause of action
      within the jurisdiction conferred by §1331 of this Title, is joined
      within one or more otherwise non-removable claims or causes of
      action, the entire case may be removed and the district court may
      determine all issues therein, or, in its discretion, may remand all
      matters in which state law predominates.”

      As such, Plaintiff’s claims for violations of the Florida Consumer

Collection Practices Act (FCCPA) have arisen out of the same factual

allegations as the claims under the FDCPA.

                              Conclusion

      For the foregoing reasons, this Honorable Court should grant Defendant,

Healthcare Revenue Recovery Group, LLC’s Petition and enter an order

removing the entire case from the County Court, in and for Hillsborough

County, to the United States District Court, Middle District of Florida, Tampa

Division.

      Dated this 30th day of June 2021.

                                     Respectfully submitted,

                                     /s/ Ernest H. Kohlmyer, III
                                     Ernest H. Kohlmyer, III, Esq.,
                                     LL.M.
                                     Florida Bar No. 110108
                                     skohlmyer@shepardfirm.com
                                     Shepard, Smith, Kohlmyer &
                                     Hand, P.A.
                                     2300 Maitland Center Parkway,
                                     Suite 100
                                     Maitland, FL 32751
                                     Telephone (407) 622-1772

                                      6
 Case 8:21-cv-01572-KKM-SPF Document 1 Filed 06/30/21 Page 7 of 7 PageID 7




                                          Facsimile (407) 622-1884
                                          Attorneys for Defendant,
                                          Healthcare Revenue Recovery
                                          Group, LLC


                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a copy of the foregoing has been electronically

filed on June 30, 2021, with the Clerk of the Court by using the electronic

filing system. I further certify that the foregoing has been sent via electronic

transmission     to    the   following:       Jibrael   S.   Hindi,   Esquire   at

jibrael@jibraellaw.com, and Thomas Patti, Esquire at tom@jibraellaw.com

(Attorneys for Plaintiff).

                                              /s/ Ernest H. Kohlmyer, III
                                              Ernest H. Kohlmyer, III, Esq.,
                                              LL.M.
                                              Florida Bar No.: 110108
                                              skohlmyer@shepardfirm.com
                                              Shepard, Smith, Kohlmyer &
                                              Hand, P.A.
                                              2300 Maitland Center Parkway,
                                              Suite 100
                                              Maitland, Florida 32751
                                              Telephone (407) 622-1772
                                              Facsimile (407) 622-1884
                                              Attorneys for Defendant,
                                              Healthcare Revenue Recovery
                                              Group, LLC




                                          7
